 



Exhibit 10(v)
THE SCOTTS MIRACLE-GRO COMPANY
2003 STOCK OPTION AND INCENTIVE EQUITY PLAN
AWARD AGREEMENT FOR DIRECTORS
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company sponsors the 2003 Stock
Option and Incentive Equity Plan (“Plan”) through which its directors may
acquire (or share in the appreciation of) common shares of the Company.
We cannot guarantee that the value of your options (or the value of the common
shares you acquire through an option) will increase. This is because the value
of the Company’s common shares is affected by many factors. However, the Company
believes that your efforts contribute to the value of the Company’s common
shares and that the Plan (and the options granted through the Plan) is an
appropriate means of sharing with you the value of your contribution to the
Company’s business success.
This Agreement describes the type of options that you have been granted and the
conditions that must be met before you may receive the value associated with
your options. To ensure you fully understand these terms and conditions, you
should:

  •   Carefully read this Award Agreement and the attached copies of the Plan
and Prospectus; and     •   Call us at (937) 644-0011 if you have any questions
about your options. Or, you may send a written inquiry to:

The Scotts Miracle-Gro Company
Attn: Vice President Human Resources
14111 Scottslawn Road
Marysville, OH 43041

 



--------------------------------------------------------------------------------



 



Description of Your Nonqualified Stock Options
You have been awarded Nonqualified Stock Options (or “NSOs”) to purchase
___common shares of the Company. You may purchase one of the Company’s common
shares for each NSO, but only if you pay $___(“Exercise Price”) for each common
share purchased, you exercise the NSOs on or before ___(“Expiration Date”) and
meet the terms and conditions described in this Agreement and in the Plan and in
the Prospectus.
Limits on Exercising Your NSOs
Your NSOs will vest (and be exercisable) on ___[6 months from grant date]
[12 months from grant date].
This does not mean that you must exercise your NSOs on this date; this is merely
the first date that you may do so. However, your NSOs will expire unless they
are exercised on or before the Expiration Date.
There are some special situations in which your NSOs may vest earlier. These are
described later in this Agreement.
At any one time you may not exercise NSOs to buy fewer than 100 common shares of
the Company (or, if smaller, the number of your outstanding vested NSOs). Also,
you may never exercise an NSO to purchase a fractional common share of the
Company; NSOs for fractional common shares will always be redeemed for cash.
Exercising Your NSOs
After they vest, you may exercise your NSOs by completing a form. This form, and
other procedures that you must follow, are available from Merrill Lynch or by
contacting us at the number (or address) shown above.
There are three exercise methods available to you. You will decide on the method
at the time of exercise.

•   Cashless Exercise and Sell; You will settle in shares of Company Stock. This
will result in a cash payment (net of taxes) at settlement. The number of shares
required to settle costs and taxes is equal to the stock price appreciation at
the time of exercise.   •   Combination Exercise (Exercise and sell enough
shares to cover cost and taxes); You have no out of pocket costs for doing the
transaction, and hold a smaller number of shares than exercised.   •   Exercise
and Hold; You come up with the monies to cover the exercise cost and taxes, and
you will receive the shares exercised on settlement.

If you do not elect one of these methods, we will apply the Cashless Exercise
and Sell method described above.

-2-



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
These terms and conditions apply to all awards issued under this Award
Agreement. This is merely a summary of these important terms and conditions; you
are urged to read the entire Plan and Prospectus (copies of which are attached),
all of the terms of which are incorporated by reference into this Award
Agreement.
1.00 Loss of an NSO. There are ways in which you may forfeit your NSOs.
[1] If Your Directorship Terminates . . .
Normally, your NSOs will expire on the Expiration Date specified earlier in this
Agreement. However, these NSOs may expire earlier than their Expiration Date if
your directorship terminates (as defined in the Plan).
[a] If your directorship is terminated by the Company for cause (as defined in
the Plan), the options will expire on the date your directorship ends; or
[b] If your directorship terminates because you [i] die or [ii] become disabled
(as defined in the Plan), the NSOs will expire no later than 60 months after
your directorship terminates; or
[c] If your directorship terminates after you served one full term as a
director, the NSOs will expire no later than five years after your directorship
terminates; or
[d] If your directorship terminates for any other reason, your NSOs will expire
no later than one year after your directorship terminates.
Note, it is your responsibility to keep track of when your NSOs expire.
[2] If You Engage in Conduct That is Harmful to the Company (or Subsidiary) . .
.
You also will forfeit any outstanding NSOs and must return to the Company all
common shares and other amounts you have received through the Plan if, without
our consent, you do any of the following within 180 days before and 730 days
after your directorship terminates:
[a] You serve (or agree to serve) as an officer, director, consultant or
employee of any proprietorship, partnership or corporation or become the owner
of a business or a member of a partnership that competes with any portion of the
Company’s (or a Subsidiary’s) business with which you have been involved anytime
within five years before your directorship terminates or render any service
(including, without limitation, advertising or business consulting) to entities
that compete with any portion of the Company’s (or a Subsidiary’s) business with
which you have been involved anytime within five years before your directorship
terminates;
[b] You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company after having been requested to do so;

-3-



--------------------------------------------------------------------------------



 



[c] You deliberately engage in any action that we conclude has caused
substantial harm to the interests of the Company or any Subsidiary;
[d] On your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, solicit or in any manner attempt to
influence or induce any employee of the Company or a Subsidiary to leave the
Company’s or Subsidiary’s employment or use or disclose to any person,
partnership, association, corporation or other entity any information obtained
during your directorship concerning the names and addresses of the Company’s and
any Subsidiary’s employees;
[e] You disclose confidential and proprietary information relating to the
Company’s and its Subsidiaries’ business affairs (“Trade Secrets”), including
technical information, product information and formulae, processes, business and
marketing plans, strategies, customer information and other information
concerning the Company’s and Subsidiaries’ products, promotions, development,
financing, expansion plans, business policies and practices, salaries and
benefits and other forms of information considered by the Company to be
proprietary and confidential and in the nature of Trade Secrets;
[f] You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your directorship; or
[g] You engaged in conduct that we reasonably conclude would have given rise to
a termination of your directorship for cause (as defined in the Plan) had it
been discovered before your directorship terminated.
2.00 Buy Out/Cancellation Of NSOs By Company. We may decide at any time to buy
out your NSOs. This may happen without your consent and at any time. If we
decide to buy out your NSOs, we will pay you the difference between the fair
market value of the common shares underlying the NSOs that are exercisable (or
vested) at that time and that are being bought out and the Exercise Price
associated with those NSOs. However, no payment will be made for any cancelled
NSOs that are not vested (and not exercisable) on the cancellation date.
3.00 Amendment/Termination. We may amend or terminate the Plan at any time.
# # #

-4-



--------------------------------------------------------------------------------



 



You must sign this Agreement; if you do not, your NSOs will be cancelled. By
signing this Agreement, you acknowledge that these NSOs are granted under and
are subject to the terms and conditions described in this Agreement and in the
Plan.

             
OPTIONEE/GRANTEE
  THE SCOTTS MIRACLE-GRO COMPANY
 
           
 
           
 
   
 
           
 
           
(date signed)
      (date signed)    
 
           

     
 
           
DATE OF THIS AGREEMENT:
   
 
   

-5-